DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II comprising SEBS impact modifier in the reply filed on September 29, 2022 is acknowledged.
Claims 1-7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 29, 2022.
Claim Rejections - 35 USC § 112
Claims 8-13 and 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is unclear whether the recited contents are based on 100 wt.% of total composition or on 100 wt.% of the total sum of the recited components.
In claim 8, it is unclear whether the recited contents defining the base resin (per claim 1) are based on 100 wt.% of base resin or on 100 wt.% of the total sum of first polyamide resin, first polar polymer and first non-polar polymer.
In claim 8, it is unclear whether the first and second polyamides are different.
In claim 8, it is unclear whether the first and second polar polymers are different.
In claim 8, it is unclear whether the first and second non-polar polymers are different.
In claim 8, considering that polyamides may include terminal polar amino or carboxyl functional groups, it is unclear how the first polyamide distinguishes over either the first polar polymer or second polar polymer.
In claim 8, considering that polyamides may include capped terminal amino or carboxyl functional groups, it is unclear how the first polyamide distinguishes over either the first non-polar polymer or second non-polar polymer.
In claim 8, for the embodiment wherein the first polyamide comprises a mixture of polyamides, it is unclear how the second polyamide distinguishes over the additional polyamide(s) making up the first polyamide mixture. 
In claim 8, considering that the poly(arylene oxide) resins may include terminal polar hydroxyl functional groups or be modified with an unsaturated carboxylic or anhydride [0121], it is unclear how the poly(arylene oxide) resin distinguishes over either the first polar polymer or second polar polymer.
In claim 8, considering that the first polar polymer, second polar polymer, first non-polar polymer and second non-polar polymer each includes olefinic elastomeric type polymers, it is unclear how the impact modifier distinguishes over any of the first polar polymer, second polar polymer, first non-polar polymer and second non-polar polymer
In claim 8, for the embodiment wherein the first polar polymer comprises a mixture of polar polymers, it is unclear how the second polar polymer distinguishes over the additional polar polymer(s) making up the first polar polymer mixture. 
In claim 8, it is unclear how the inorganic filler distinguishes over any of the carbon nanofibril, carbon nanoplate or nanosilicate.
In claim 8, for the embodiment wherein the first non-polar polymer comprises a mixture of non-polar polymers, it is unclear how the second non-polar polymer distinguishes over the additional non-polar polymer(s) making up the first non-polar polymer mixture. 
In claim 10, it is unclear what is meant by the block “(ethylene-butylene/styrene copolymer)” defining the styrene-(ethylene-butylene/styrene copolymer)-styrene copolymers.
In claims 10 and 11, “modified” polymers thereof is indefinite as to scope and meaning.
In claim 16, no distinction can be seen between the first and second polyamides given that they can be the same.
In claim 17, no distinction can be seen between the first and second polar polymers given that they can be the same.
In claim 18, no distinction can be seen between the first and second non-polar polymers given that they can be the same.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 15-18 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 10-2019-0030507 (Choi).
Choi discloses a conductive resin composition comprising:
polyamide (meets Applicants’ first and second polyamide when they are the same);
polyolefin (meets Applicants’ first and second non-polar polymer when they are the same);
 modified polyolefin (meets Applicants’ first and second polar polymer when they are the same);
 carbon nanofibril (meets Applicants’ carbon nanofibril);
graphene nanoplate (meets Applicants’ carbon nanoplate);and
nanosilicate (meets Applicants’ nanosilicate).
Table 1 sets forth various compositions meeting the terms of the present claim 8 in terms of the types of materials added and their contents.
As to claims 9-11, the impact modifier is not required. In any event, Choi discloses the same polyolefin materials per claim 11.
	As to claim 12, the inorganic filler is not required.  In any event, Choi discloses inorganic filler (c’-3). 
As to claim 13, it would be reasonably expected that Cho’s above-modified composition embodiment would inherently possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
Choi anticipates the present claims for the embodiments wherein the second  polyamide, second non-polar polymer and second polar polymer are respectively the same as the first polyamide, first non-polar polymer and first polar polymer.  In the alternative, it would have been obvious to one having ordinary skill in the art to use more than one polyamide, more than one polyolefin and more than one modified polyolefin for their expected additive effect. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069.  Moreover, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
 Claim Rejections - 35 USC § 103
Claims 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/084475 A1 (Seo) as translated by family member US 2020/0062957 in view of US 2006/0231792 (Drzal)
Seo discloses a composition having excellent gas barrier property comprising:
30 to 80 wt.% polyamide-based resin;
5 to 59 wt.% m-xylenediamine (MXD)-based modified nylon;
10 to 50 wt.% thermoplastic olefin rubber;
 0.5 to 10 wt.% clay having a particle size of 0.1 to 10 nm; and 
0.01 to 5 wt.% carbon nanotubes (CNTs)
(e.g., abstract, [0016]. [0020-0025], [0056], [0064], [0065-0066], Table 1, claims).
	Seo’s Example 1 comprises:
57 wt.% nylon 6 (meets Applicants’ second polyamide and content thereof);
10 wt.% nylon MXD 6 (meets Applicants’ first polyamide and content thereof);
17 wt.% ethylene-octene copolymer (meets Applicants’ first and second non-polar polymers when they are the same and contents thereof);
12 wt.% maleic anhydride-modified ethylene-octene copolymer (meets Applicants’ first and second polar polymers when they are the same and contents thereof);
2 wt.% montmorillonite clay, necessarily having a particle size of 0.1 to 10 nm (meets Applicants’ nanoclay and inorganic filler when they are the same and contents thereof);
0.4 wt.% heat stabilizer (not precluded from present claims);
0.4 wt.% lubricant (not precluded from present claims);
0.6 wt.% epoxy resin viscosity enhancer (not precluded from present claims and/or meets Applicants’ first polar polymer); and
0.6 wt.% conductive carbon black (not precluded from present claims).
As to claim 8, for the embodiment wherein the first and second non-polar polymers are the same and the first and second polar polymers are the same, Seo’s Example 1 differs from the presently claimed subject matter in the absence of a carbon nanofibril and a carbon nanoplate.  With respect to the first difference, Seo clearly discloses that the compositions comprise 0.01 to 5 wt.% carbon nanotubes (CNT) (meets Applicants’ carbon nanofibril and content thereof).  As to the second difference, Drzal teaches that expanded graphite nanoplatelets (meets Applicants’ carbon nanoplate per [0069]) are less expensive alternatives to carbon nanotubes (e.g., [0016], [0111]) and provide nylon composites having good gas barrier properties [0012].  Accordingly, it would have been obvious to one having ordinary skill in the art to further incorporate carbon nanoplatelets per Drzal (in amounts falling within the scope of the present claims) into Seo’s compositions for their known lower cost and expected additive gas barrier effect.  It would be expected that the resulting composition, being similarly-constituted to that presently claimed, would necessarily be conductive. Moreover, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  
Further as to claim 8, for the embodiments wherein the first and second non-polar polymers are different and the first and second polar polymers are different, per Seo [0064] it would have been obvious to one having ordinary skill in the art to use up to 3.7 wt.% of the exemplified viscosity enhancing epoxy resin (meets Applicants’ first polar polymer and content thereof) alone or in admixture with other viscosity enhancing resins (embracing Applicants’ first non-polar polymer and content thereof) for their expected additive effect.  In the alternative, it would have been obvious to one having ordinary skill in the art to use more than one unmodified olefin rubber and more than one modified olefin rubber for their expected additive effect. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]the idea of combining them flows logically from their having been individually taught in the prior art”, In re Kerkhoven, 205 USPQ 1069. Moreover, case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
	As to claims 9-11, the impact modifier is not required. In any event, Seo discloses olefin rubbers such as ethylene-octene copolymers and ethylene-propylene-diene copolymers [0036] and styryl-based oligomers [0064].
	As to claim 12, the inorganic filler is not required.  In any event, Seo discloses fillers such as conductive black fillers [0065].
As to claim 13, it would be reasonably expected that Seo’s above-modified composition embodiment would possess the same properties. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765